Citation Nr: 0327606	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This matter was remanded in November 
2000 for further development.  


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001).  This liberalizing 
law is applicable to this appeal.  To implement the 
provisions of the law, VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded for additional development, the RO must 
take this opportunity to inform the veteran of the requisite 
time allowed to respond to a VCAA notice.  

In a statement dated in June 2003, the veteran indicated that 
Dr. Howard would provide another written statement regarding 
the veteran's PTSD.  That statement is not associated with 
the claims folder; thus, the RO should request the same and 
ensure that it becomes a part of the veteran's file.  

Therefore, the Board hereby remands this matter to complete 
the following directives:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide information as to the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This letter 
should also contain a summary of the 
provisions contained in 38 U.S.C.A. 
§§ 5103 and 5103A.  The RO should then 
review the claims file to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal standard.  

2.  The RO should request that the 
veteran submit a statement from Dr. 
Howard if one is available.  

3.  After ensuring that all indicated 
development has been completed, the RO 
should readjudicate the veteran's appeal.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case (SSOC) and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



